Case 8:12-cr-00519-JDW-AEP Document 89 Filed 09/23/20 Page 1 of 4 PageID 591




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

UNITED STATES OF AMERICA


v.                                                                            Case No: 8:12-cr-519-T-27AEP


LUIS ALBERTO ALVAREZ-CUAN
___________________________________/

                                                       ORDER

         BEFORE THE COURT is the United States’ Motion to Authorize Payment from

Alvarez-Cuan’s Inmate Trust Account (Dkt. 71), Alvarez-Cuan’s response in opposition (Dkt. 75),

the United States’ reply and memorandum (Dkts. 77, 80), and Alvarez-Cuan’s reply (Dkt. 81).

Upon consideration, the motion is DENIED without prejudice. 1

         Alvarez-Cuan pleaded guilty pursuant to a plea agreement to possession with intent to

distribute five kilograms or more of cocaine while on board a vessel subject to jurisdiction of the

United States. (Dkts. 35, 36). He was sentenced to 180 months imprisonment followed by 5 years

of supervised release. (Dkt. 54). He was further ordered to pay a $100 assessment and a $5,000

fine, which were “due immediately.” (Id. at 6). At the time the United States filed its motion,

Alvarez-Cuan had paid the assessment and $575 towards the fine, reducing his fine obligation to

$4,425. (Dkt. 75 at 5; Dkt. 80 at 1).

         The United States asserts that under 18 U.S.C. § 3613, a lien attached to Alvarez-Cuan’s


         1
           The United States’ motion was previously granted in part and the Bureau of Prisons was directed to turn
over $4,450, the outstanding fine amount at the time, from Alvarez-Cuan’s inmate trust account to the Clerk of the
Court. (Dkt. 76). It is unclear, however, if any funds were turned over. In any event, the Clerk is directed to return any
funds received pursuant to that Order to the Bureau of Prisons so that they can be redeposited into Alvarez-Cuan’s
inmate trust account.
                                                            1
Case 8:12-cr-00519-JDW-AEP Document 89 Filed 09/23/20 Page 2 of 4 PageID 592




inmate trust account. Specifically, it contends that the “sentence imposing [the] fine constitutes a

lien in favor of the government against all of Alvarez-Cuan’s property and rights to property.”

(Dkt. 71 at 2). The United States further contends that, because of the lien, it “had the right to

obtain an order to collect the money to put towards payment of his outstanding fine.” (Dkt. 77 at

4 (citing 18 U.S.C. § 3613(a))). Alvarez-Cuan objects, contending that the United States is barred

from enforcing the full fine because of his participation in the Inmate Financial Responsibility

Program (IFRP), and that this Court lacks authority to grant the motion because “the Government

has not proceeded under the Fair Debt Collection Practices Act or complied with its requirements

in this case . . . .” (Dkt. 75 at 4-5). He alternatively requests that this Court establish a payment

plan for him to pay the remainder of his fine. (Id. at 5-6). In its reply, the United States contends

that Alvarez-Cuan’s participation in the IFRP does not affect whether it can enforce outstanding

criminal fines. 2 (Dkt. 77 at 1-2).

         The United States was directed to further brief these issues. (Dkt. 79). Specifically, it was

directed to set forth the statutory basis on which it seeks to apply inmate trust account funds to a

criminal fine. (Id.). It was further directed to provide authoritative statutes and caselaw to support

its assertion that 18 U.S.C. § 3613 gives it “the right to obtain an order to collect the money to put

towards payment of his outstanding fine,” and moreover, was directed to explain with support how

the requirements of the Federal Debt Collection Practices Act (FDCPA), 28 U.S.C. §§ 3001 et

seq., are satisfied. (Id.). In its response, however, the United States provides, without support, that

“[t]he post-judgment remedies afforded under the Federal Debt Collection Practices Act . . . are


         2
           Contrary to his contention, Alvarez-Cuan’s participation in IFRP does not preclude the United States from
collecting the full amount of the outstanding fine. See United States v. Diehl, 848 F.3d 629, 633 (5th Cir. 2017)
(holding government could seek collection of inmate’s debt from inmate trust account despite his participation in IFRP
and adherence to IFRP payment schedule).
                                                          2
Case 8:12-cr-00519-JDW-AEP Document 89 Filed 09/23/20 Page 3 of 4 PageID 593




inapplicable.” (Dkt. 80 at 3). The United States has failed to establish it is entitled to relief.

         Pursuant to 18 U.S.C. § 3613(a), the “United States may enforce a judgment imposing a

fine in accordance with the practices and procedures for the enforcement of a civil judgment under

Federal law or State law.” Id. § 3613(a). And as the Eleventh Circuit instructs, “[t]he Federal Debt

Collection Procedures Act provides the exclusive civil procedures for the United States to obtain

satisfaction of a judgment in a criminal proceeding that imposes a fine, assessment, penalty, [or]

restitution in favor of the United States.” United States v. Bradley, 644 F.3d 1213, 1309 (11th Cir.

2011) (quoting 28 U.S.C. §§ 3001(a)(1), 3002(3)(B), 3002(8)) (internal quotation marks omitted);

see also United States v. Ruan, 814 F. App’x 439, 442 (11th Cir. 2020). It follows, therefore, that

to enforce Alvarez-Cuan’s criminal judgment imposing a fine, the United States must demonstrate

that it has proceeded under the FDCPA or in accordance with its requirements, or that another

Federal or State law is applicable. See United States v. Leitman, No. 10-20883-CR, 2016 WL

11464669, at *3 (S.D. Fl. March 31, 2016).

         The United States has failed to demonstrate that it is entitled to relief. Indeed, the United

States points to no statute or legal precedent authorizing this Court to apply inmate trust account

funds to an outstanding fine. 3 Nor does the United States offer any precedent for the application

of common law offset to criminal fine obligations. See (Dkt. 77 at 3-4; Dkt. 80 at 3-4).

Accordingly, the motion is DENIED without prejudice. The Clerk is directed to return any funds


         3
           In United States v. Baxter, 694 F. App’x 762 (11th Cir. 2017), the Eleventh Circuit affirmed the district
court’s order granting the United States’ motion to apply funds from the defendant’s Bureau of Prisons trust account
to his outstanding criminal judgment fine balance. Id. at 763. However, the United States in Baxter relied on both 18
U.S.C. § 3613(a) and 18 U.S.C. § 3664(n) to apply the defendant’s funds to the remaining balance of the fine. Id. The
Eleventh Circuit noted the importance of § 3664(n) in enforcing the criminal judgment. Id. Indeed, Section 3664(n)
provides that “[i]f a person obligated to . . . pay a fine, received substantial resources from any source       . . ., during
a period of incarceration, such person shall be required to apply the value of such resources to any . . . fine still owed.”
18 U.S.C. 3664(n). Here, the United States withdrew its argument under § 3664(n), see (Dkt. 77 at 3), and points to
no other statute authorizing the relief it seeks.
                                                              3
Case 8:12-cr-00519-JDW-AEP Document 89 Filed 09/23/20 Page 4 of 4 PageID 594




received from the Bureau of Prisons based on the May 26, 2020 Order (Dkt. 72) to the Bureau of

Prisons so that those funds may be deposited into Alvarez-Cuan’s inmate trust account.

        DONE AND ORDERED this 23rd day of September, 2020.

                                            /s/ James D. Whittemore
                                            JAMES D. WHITTEMORE
                                            United States District Judge
Copies to: Petitioner, Counsel of Record




                                               4
